Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

Dated December 18, 2007

among

QUALITY DISTRIBUTION, LLC,

QD CAPITAL CORPORATION,

THE GUARANTORS NAMED HEREIN,

and

CREDIT SUISSE SECURITIES (USA) LLC



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT is made and entered into as of December 18,
2007 (the “Agreement”), among QUALITY DISTRIBUTION, LLC, a Delaware limited
liability company (the “Company”), QD CAPITAL CORPORATION, a Delaware
corporation and wholly owned subsidiary of the Company (“QD Capital” and,
together with the Company, the “Note Issuers”), the guarantors as set forth on
Annex I hereto (the “Guarantors,” together with the Company and QD Capital, the
“Issuers”) and CREDIT SUISSE SECURITIES (USA) LLC, (the “Initial Purchaser”).

This Agreement is entered into in connection with the Purchase Agreement, dated
as of December 13, 2007, by and among the Issuers and the Initial Purchaser (the
“Purchase Agreement”) that provides for the sale by the Note Issuers to the
Initial Purchaser of $50,000,000 aggregate principal amount of the Note Issuers’
Senior Floating Rate Notes due 2012, Series B (the “Notes”). The Notes will be
guaranteed (the “Guarantees”) on a senior basis by the Guarantors. The Notes and
the Guarantees together are herein referred to as the “Securities.” In order to
induce the Initial Purchaser to enter into the Purchase Agreement, the Issuers
have agreed to provide the registration rights set forth in this Agreement for
the benefit of the Initial Purchaser and its direct and indirect transferees and
assigns. The execution and delivery of this Agreement is a condition to the
Initial Purchaser’s obligation to purchase the Securities under the Purchase
Agreement.

In consideration of the foregoing, the parties hereto agree as follows for the
benefit of each other and for the equal and ratable benefit of the Holders of
the Securities:

 

  1. Definitions.

As used in this Agreement, the following capitalized defined terms shall have
the following meanings:

“1933 Act” shall mean the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect from time to time.

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.

“Additional Interest” shall have the meaning set forth in Section 2(d) hereof.

“Affiliate” shall mean with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such
Person; for purposes of this definition, “control” shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities or otherwise.

“Agreement” shall have the meaning set forth in the preamble.

 



--------------------------------------------------------------------------------

“Closing Date” shall have the meaning ascribed thereto in the Purchase
Agreement.

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors and assigns.

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.

“Exchange Offer” shall mean the exchange offer by the Company and QD Capital of
Exchange Securities for Registrable Securities pursuant to Section 2(a) hereof.

“Exchange Offer Registration” shall mean a registration under the 1933 Act
effected pursuant to Section 2(a) hereof.

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

“Exchange Securities” shall mean securities issued by the Issuers under the
Indenture containing terms identical to the Securities (except that the Exchange
Securities will not contain restrictions on transfer) and to be offered to
Holders of Securities in exchange for Securities pursuant to the Exchange Offer.

“Filing Date” means (i) with respect to an Exchange Offer Registration Statement
or the Shelf Registration Statement required to be filed pursuant to
Section 2(b)(i) or (ii), the earlier of the date of the filing thereof with the
SEC and the 120th day after the Closing Date and (ii) with respect to the Shelf
Registration Statement required to be filed pursuant to Section 2(b)(iii), the
60th day after the delivery of a notice pursuant to Section 2(b)(iii).

“Guarantors” shall have the meaning ascribed thereto in the preamble.

“Holder” shall mean a holder of Registrable Securities, for so long as such
holder owns any Registrable Securities, and each of such holder’s successors,
assigns and direct and indirect transferees who become registered owners of
Registrable Securities under the Indenture or who become beneficial owners of
Registrable Securities, so long as in the case of beneficial owners, such owners
have so notified the Company in writing; provided that for purposes of Sections
4 and 5 of this Agreement, the term “Holder” shall include Participating
Broker-Dealers.

“Indenture” shall mean the Indenture relating to the Securities dated as of
December 18, 2007 among the Issuers and The Bank of New York, as trustee,
pursuant to which the Securities are being issued, and as the same may be
amended from time to time in accordance with the terms thereof.

 

-2-



--------------------------------------------------------------------------------

“Initial Purchaser” shall have the meaning set forth in the preamble.

“Issuers” shall have the meaning set forth in the preamble.

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of outstanding Registrable Securities; provided that whenever
the consent or approval of Holders of a specified percentage of Registrable
Securities is required hereunder, Registrable Securities held by the Issuers, or
any of their respective Affiliates shall not be counted in determining whether
such consent or approval was given by the Holders of such required percentage or
amount.

“Participating Broker-Dealer” shall have the meaning set forth in Section 4(a)
hereof.

“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, a corporation, an association, a joint stock company,
a limited liability company, a trust, a joint venture, an unincorporated
organization and a governmental entity or any department, agency or political
subdivision thereof.

“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Shelf Registration Statement, and by all other
amendments and supplements to such prospectus, and in each case including all
material incorporated by reference therein.

“Purchase Agreement” shall have the meaning set forth in the preamble.

“QD Capital” shall have the meaning set forth in the preamble and shall also
include QD Capital’s successors and assigns.

“Registrable Securities” shall mean the Securities; provided, however, that the
Securities shall cease to be Registrable Securities (i) when, in the case of a
Holder of such Securities who was entitled to participate in the Exchange Offer,
an Exchange Offer Registration Statement with respect to such Securities shall
have been declared effective under the 1933 Act and either (a) such Securities
shall have been exchanged pursuant to the Exchange Offer for Exchange Securities
or (b) such Securities were not tendered by the Holder thereof in the Exchange
Offer, (ii) when a Shelf Registration Statement with respect to such Securities
shall have been declared effective under the 1933 Act and such Securities shall
have been disposed of pursuant to such Shelf Registration Statement, (iii) when
such Securities have been sold to the public pursuant to Rule 144 (or any
similar provision then in force, but not Rule 144A) under the 1933 Act or
(iv) when such Securities shall have ceased to be outstanding.

“Registration Default” shall have the meaning set forth in Section 2(g) hereof.

 

-3-



--------------------------------------------------------------------------------

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Issuers with this Agreement, including, without
limitation: (i) all SEC, stock exchange or Financial Industry Regulatory
Authority registration and filing fees, (ii) all fees and expenses incurred in
connection with compliance with state securities or blue sky laws (including
reasonable fees and disbursements of counsel for any underwriters or Holders in
connection with blue sky qualification of any of the Exchange Securities or
Registrable Securities) within the United States (x) where the Holders are
located, in the case of the Exchange Securities, or (y) as provided in
Section 3(d) hereof, in the case of Registrable Securities to be sold by a
Holder pursuant to a Shelf Registration Statement, (iii) all expenses of any
Persons in preparing or assisting in preparing, word processing, printing and
distributing any Registration Statement, any Prospectus, any amendments or
supplements thereto, any underwriting agreements, Securities sales agreements
and other documents relating to the performance of and compliance with this
Agreement, (iv) all rating agency fees, (v) all fees and disbursements relating
to the qualification of the Indenture under applicable securities laws, (vi) the
fees and disbursements of the Trustee and its counsel, (vii) the fees and
disbursements of counsel for the Issuers and, in the case of a Shelf
Registration Statement, the fees and disbursements of one counsel for the
Holders (which counsel shall be selected by the Majority Holders) and (viii) the
fees and disbursements of the independent public accountants of the Issuers,
including the expenses of any special audits or “cold comfort” letters required
by or incident to such performance and compliance, but excluding fees and
expenses of counsel to the underwriters (other than fees and expenses set forth
in clause (ii) above) or the Holders and underwriting discounts and commissions
and out-of-pocket expenses incurred by the Holders and transfer taxes, if any,
relating to the sale or disposition of Registrable Securities by a Holder.

“Registration Statement” shall mean any registration statement of the Issuers
that covers any of the Exchange Securities or Registrable Securities pursuant to
the provisions of this Agreement and all amendments and supplements to any such
Registration Statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

“SEC” shall mean the Securities and Exchange Commission.

“Securities” shall have the meaning set forth in the preamble.

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Issuers pursuant to the provisions of Section 2(b) of this Agreement which
covers all of the Registrable Securities (but no other securities unless
approved by the Holders whose Registrable Securities are covered by such Shelf
Registration Statement) on an

 

-4-



--------------------------------------------------------------------------------

appropriate form under Rule 415 under the 1933 Act, or any similar rule that may
be adopted by the SEC, and all amendments and supplements to such registration
statement, including post-effective amendments, in each case including the
Prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein.

“TIA” shall have the meaning set forth in Section 3(l) hereof.

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

“Underwriters” shall have the meaning set forth in Section 3 hereof.

“Underwritten Offering” shall mean a registration in which Registrable
Securities are sold to an Underwriter for reoffering to the public.

 

  2. Registration Under the 1933 Act.

(a) To the extent not prohibited by any applicable law or applicable
interpretation of the Staff of the SEC, the Issuers shall file an Exchange Offer
Registration Statement covering the offer by the Issuers to the Holders within
120 days after the Closing Date to exchange all of the Registrable Securities
for Exchange Securities and to use their respective commercially reasonable
efforts to cause the Exchange Offer Registration Statement to be declared
effective on or prior to the 180th day after the Closing Date and to have such
Registration Statement remain effective until the closing of the Exchange Offer.
The Issuers shall commence the Exchange Offer as promptly as practicable after
the Exchange Offer Registration Statement has been declared effective by the SEC
and use their respective best efforts to have the Exchange Offer consummated not
later than 40 days after such effective date.

The Issuers shall commence the Exchange Offer by mailing the related exchange
offer Prospectus and accompanying documents to each Holder stating, in addition
to such other disclosures as are required by applicable law:

(i) that the Exchange Offer is being made pursuant to this Registration Rights
Agreement and that all Registrable Securities validly tendered will be accepted
for exchange;

(ii) the dates of acceptance for exchange (which shall be a period of at least
20 business days from the date such notice is mailed) (the “Exchange Dates”);

(iii) that any Registrable Security not tendered by a Holder who was eligible to
participate in the Exchange Offer will remain outstanding and continue to accrue
interest, but will not retain any rights under this Registration Rights
Agreement;

(iv) that Holders electing to have a Registrable Security exchanged pursuant to
the Exchange Offer will be required to surrender such Registrable Security,
together with the enclosed letters of transmittal, to the institution and at the
address (located in the Borough of Manhattan, The City of New York) specified in
the notice prior to the close of business on the last Exchange Date; and

 

-5-



--------------------------------------------------------------------------------

(v) that Holders will be entitled to withdraw their election, not later than the
close of business, New York City time, on the last Exchange Date, by sending to
the institution and at the address (located in the Borough of Manhattan, The
City of New York) specified in the notice a telegram, telex, facsimile
transmission or letter setting forth the name of such Holder, the principal
amount of Registrable Securities delivered for exchange and a statement that
such Holder is withdrawing such Holder’s election to have such Securities
exchanged.

As soon as practicable after the last Exchange Date, the Issuers shall:

(i) accept for exchange Registrable Securities or portions thereof validly
tendered and not properly withdrawn pursuant to the Exchange Offer; and

(ii) deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Issuers and issue, and cause the Trustee to promptly authenticate and mail to
each Holder, an Exchange Security equal in principal amount to the principal
amount of the Registrable Securities surrendered by such Holder; provided, that
in the case of any Registrable Securities held in global form by a depositary,
authentication and delivery to such depositary of one or more Exchange
Securities in global form in an equivalent principal amount thereto for the
account of such Holders in accordance with the Indenture shall satisfy such
authentication and delivery requirement.

Each Holder (including, without limitation, each Participating Broker-Dealer (as
defined)) who participates in the Exchange Offer will be required to represent
to the Issuers, in writing (which may be contained in the applicable letter of
transmittal) that: (i) any Exchange Securities acquired in exchange for
Registrable Securities tendered are being acquired in the ordinary course of
business of the Person receiving such Exchange Securities, whether or not such
recipient is a Holder of Registrable Securities, (ii) at the time of the
commencement of the Exchange Offer, neither such Holder nor, to the actual
knowledge of such Holder, any other Person receiving Exchange Securities from
such Holder has an arrangement or understanding with any Person to participate
in the distribution of the Exchange Securities in violation of the provisions of
the 1933 Act, (iii) the Holder is not an Affiliate of any Issuer, (iv) if such
Holder is not a Participating Broker-Dealer, that it has not engaged in, and
does not intend to engage in, the distribution of Exchange Securities, and
(v) if such Holder is a Participating Broker-Dealer, such Holder acquired the
Registrable Securities as a result of market-making activities or other trading
activities and that it will comply with the applicable provisions of the
Securities Act with respect to resale of any Exchange Securities.

The Issuers shall comply with the applicable requirements of the 1933 Act, the
1934 Act and other applicable laws and regulations in connection with the
Exchange

 

-6-



--------------------------------------------------------------------------------

Offer. The Exchange Offer shall not be subject to any conditions, other than
(i) that the Exchange Offer does not violate applicable law or any applicable
interpretation of the staff of the SEC, (ii) no action or proceeding shall have
been instituted or threatened in any court or by any governmental agency with
respect to the Exchange Offer and no material adverse development shall have
occurred with respect to the Issuers, (iii) all governmental approvals shall
have been obtained, which approvals the Issuers deem necessary for the
consummation of the Exchange Offer, (iv) the conditions precedent to the
obligations of the Issuers under this Agreement shall have been fulfilled and
(v) such other conditions as shall be deemed necessary or appropriate by the
Issuers in their reasonable judgment.

(b) In the event that (i) the Issuers determine that the Exchange Offer
Registration provided for in Section 2(a) above is not available or may not be
consummated as soon as practicable after the last Exchange Date because it would
violate applicable law or the applicable interpretations of the Staff of the
SEC, (ii) the Exchange Offer is not for any other reason consummated by the
220th day after the Closing Date or (iii) if any Holder is not entitled to
participate in the Exchange Offer, and any such Holder so requests in writing on
or prior to the 60th day after the consummation of the Exchange Offer, the
Issuers shall cause to be filed as soon as practicable after receipt of such
notice a Shelf Registration Statement providing for the sale by the Holders of
all of the Registrable Securities and shall use their commercially reasonable
efforts to have such Shelf Registration Statement declared effective by the SEC;
provided that any Holder known to the Issuers who is not entitled to participate
in the Exchange Offer because such Holder is an Affiliate of an Issuer shall
automatically be deemed to have requested on the date hereof that the Issuers
cause to be filed a Shelf Registration Statement.

In the event the Issuers are required to file a Shelf Registration Statement
solely as a result of the matters referred to in clause (iii) of the preceding
sentence, the Issuers shall file and use their commercially reasonable efforts
to have declared effective (unless it becomes effective automatically upon
filing) by the SEC both an Exchange Offer Registration Statement pursuant to
Section 2(a) with respect to all Registrable Securities and a Shelf Registration
Statement (which may be a combined Registration Statement with the Exchange
Offer Registration Statement) with respect to offers and sales of Registrable
Securities held by such other Holders after completion of the Exchange Offer.

The Issuers agree to use their commercially reasonable efforts to keep the Shelf
Registration Statement continuously effective until the expiration of the period
referred to in Rule 144 (or any successor rule that permits the Registrable
Securities to be eligible for resale without registration and without being
subject to volume restrictions or public information requirements, but not Rule
144A) with respect to the Registrable Securities or such shorter period that
will terminate when all of the Registrable Securities covered by the Shelf
Registration Statement have been sold pursuant to the Shelf Registration
Statement. The Issuers further agree to supplement or amend the Shelf
Registration Statement if required by the rules, regulations or instructions
applicable to the registration form used by the Issuers for such Shelf
Registration Statement or by the

 

-7-



--------------------------------------------------------------------------------

1933 Act or by any other rules and regulations thereunder for shelf registration
or if reasonably requested by a Holder with respect to information relating to
such Holder, and to use their best efforts to cause any such amendment to become
effective and such Shelf Registration Statement to become usable as soon as
thereafter practicable. The Issuers agree to furnish to the Holders of
Registrable Securities copies of any such supplement or amendment promptly after
its being used or filed with the SEC.

(c) The Issuers shall pay all Registration Expenses in connection with the
registration pursuant to Section 2(a) or Section 2(b). Each Holder shall pay all
underwriting discounts and commissions and transfer taxes, if any, relating to
the registration of such Holder’s Registrable Securities pursuant to the
Exchange Offer Registration Statement or the Shelf Registration Statement.

(d) An Exchange Offer Registration Statement pursuant to Section 2(a) hereof or
a Shelf Registration Statement pursuant to Section 2(b) hereof will not be
deemed to have become effective unless it has been declared effective by the
SEC; provided, however, that, if, after it has been declared effective, the
offering of Registrable Securities pursuant to a Shelf Registration Statement is
interfered with by any stop order, injunction or other order or requirement of
the SEC or any other governmental agency or court, such Registration Statement
will be deemed not to have become effective during the period of such
interference until the offering of Registrable Securities pursuant to such
Registration Statement may legally resume. As provided for in the Indenture, in
the event the Exchange Offer is not consummated and the Shelf Registration
Statement is not declared effective as set forth below, then, the annual
interest rate on the Securities will be increased (the “Additional Interest”) as
follows:

(i) if (A) neither the Exchange Offer Registration Statement nor a Shelf
Registration Statement has been filed with the SEC on or prior to the 120th day
after the Closing Date or (B) the Issuers are required to file a Shelf
Registration Statement pursuant to Section 2(b)(iii) hereof and such Shelf
Registration Statement is not filed on or prior to the Filing Date applicable
thereto then, commencing on the day after either such 120th day in the case of
clause (A) or such Filing Date in the case of clause (B), Additional Interest
shall accrue on the principal amount of the Registrable Securities at a rate of
0.25% per annum for the first 90 days immediately following thereafter, and such
Additional Interest rate shall increase by an additional 0.25% per annum at the
beginning of each subsequent 90-day period; or

(ii) if (A) neither the Exchange Offer Registration Statement nor a Shelf
Registration Statement is declared effective by the SEC on or prior to the 180th
day after the Closing Date or (B) the Issuers are required to file a Shelf
Registration Statement pursuant to Section 2(b)(iii) hereof and such Shelf
Registration Statement is not declared effective by the SEC on or prior to the
60th day following the Filing Date applicable thereto then, commencing on the
day after either such 180th day in the case of clause (A) or such 60th day in
the case of clause (B), Additional Interest

 

-8-



--------------------------------------------------------------------------------

shall accrue on the principal amount of the Registrable Securities at a rate of
0.25% per annum for the first 90 days immediately following thereafter, and such
Additional Interest rate shall increase by an additional 0.25% per annum at the
beginning of each subsequent 90-day period; or

(iii) subject to Sections 2(f) and 2(g) if (A) the Issuers have not exchanged
Exchange Securities for all Securities validly tendered in accordance with the
terms of the Exchange Offer on or prior to the 220th day after the Closing Date
or (B) if applicable, the Shelf Registration Statement has been declared
effective and such Shelf Registration Statement ceases to be effective at any
time prior to the second anniversary of the Closing Date or, if earlier, the
date when all Securities have been disposed of thereunder, then Additional
Interest shall accrue on the principal amount of the Registrable Securities at a
rate of .25% per annum for the first 90 days commencing on (x) the 221st day
after the Closing Date, in the case of (A) above, or (y) the day such Shelf
Registration Statement ceases to be effective in the case of (B) above, and such
Additional Interest rate shall increase by an additional .25% per annum at the
beginning of each subsequent 90-day period (it being understood and agreed that,
notwithstanding any provision to the contrary, so long as any Securities not
registered under an Exchange Offer Registration Statement are then covered by an
effective Shelf Registration, no Additional Interest shall accrue on such
Securities);

provided, however, that the Additional Interest rate on the Securities may not
exceed in the aggregate 1.0% per annum; provided, further, however, that in no
event shall the Issuers be obligated to pay Additional Interest under more than
one of the clauses in this Section 2(d) at any one time; provided, further,
however, that (1) upon the filing of the Exchange Offer Registration Statement
or a Shelf Registration Statement (in the case of clause (i)(A) above) or a
Shelf Registration Statement (in the case of clause (ii)(B) above), (2) upon the
effectiveness of the Exchange Offer Registration or a Shelf Registration
Statement (in the case of clause (ii)(A) above) or a Shelf Registration
Statement (in the case of clause (i)(B) above), or (3) upon the exchange of
Exchange Securities for all Securities tendered (in the case of clause (iii)(A)
above), or upon the effectiveness of the Shelf Registration Statement which had
ceased to remain effective (in the case of clause (iii)(B) above), Additional
Interest on the Securities as a result of such clause (or the relevant subclause
thereof), as the case may be, shall cease to accrue; provided, further, however,
that in the case of clauses (i)(B), (ii)(B) and (iii)(B) above, it is expressly
understood that Additional Interest should be payable only with respect to the
Registrable Securities so requested to be registered pursuant to
Section 2(b)(iii) hereof.

(e) Without limiting the remedies available to the Holders, the Issuers
acknowledge that any failure by the Issuers to comply with their obligations
under Section 2(a) and Section 2(b) hereof may result in material irreparable
injury to the Holders for which there is no adequate remedy at law, that it will
not be possible to measure damages for such injuries precisely and that, in the
event of any such failure, any Holder may obtain such relief as may be required
to specifically enforce the obligations of the Issuers under Section 2(a) and
Section 2(b) hereof.

 

-9-



--------------------------------------------------------------------------------

(f) No Holder of Registrable Securities may include any of its Registrable
Securities in any Shelf Registration unless and until such Holder furnishes to
the Issuers, in writing within 30 days after receipt of a request therefor, the
information with respect to such Holder specified in Items 507 and 508 (as
applicable) of Regulation S-K under the 1933 Act and any other applicable rules,
regulations or policies of the SEC for use in connection with any Shelf
Registration or Prospectus included therein, on a form to be provided by the
Issuers. No Holder of Registrable Securities shall be entitled to Additional
Interest pursuant to Section 2(d) hereof unless and until such Holder shall have
provided all such information. Each selling Holder agrees to furnish promptly to
the Issuers additional information to be disclosed so that the information
previously furnished to the Issuers by such Holder does not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.

(g) Additional Interest shall not accrue with respect to an event listed in
Sections 2(d)(i)(B), 2(d)(ii)(B) and 2(d)(iii)(B) hereof (each, a “Registration
Default”) if (i) such Registration Default under Section 2(d)(iii)(B) hereof
occurs because of the filing of a post-effective amendment to such Registration
Statement to incorporate annual audited financial information with respect to
the Issuers where such post-effective amendment is not yet effective and needs
to be declared effective to permit Holders to use the related Prospectus,
(ii) such Registration Default occurs in respect of a Shelf Registration because
of the occurrence of other material events or developments with respect to the
Issuers that would need to be described in such Registration Statement or the
related Prospectus, and the effectiveness of such Registration Statement is
reasonably required to be suspended while such Registration Statement and
related Prospectus are amended or supplemented to reflect such events or
developments, (iii) such Registration Default in respect of a Shelf Registration
results from the suspension of the effectiveness of such Registration Statement
because of the existence of material events or developments with respect to the
Issuers or any of their respective Affiliates, the disclosure of which the
Issuers determine in good faith would have a material adverse effect on the
business, operations or prospects of the Issuers, or (iv) such Registration
Default in respect of a Shelf Registration results from the suspension of the
effectiveness of such Registration Statement because the Issuers do not wish to
disclose publicly a pending material business transaction that has not yet been
publicly disclosed.

(h) Additional Interest due on the Securities pursuant to Section 2(d) hereof
will be payable in cash semiannually in arrears on the same interest payment
dates as the Securities, commencing with the first interest payment date
occurring after any such Additional Interest commences to accrue.

(i) The Issuers shall notify the Trustee in writing within one business day
after each and every date on which (i) an event occurs in respect of which
Additional Interest is required to be paid and (ii) an event occurs in respect
of which Additional Interest ceases to be required to be paid.

 

-10-



--------------------------------------------------------------------------------

  3. Registration Procedures.

In connection with the obligations of the Issuers with respect to the
Registration Statements pursuant to Section 2(a) and Section 2(b) hereof, the
Issuers shall:

(a) prepare and file with the SEC a Registration Statement on the appropriate
form under the 1933 Act, which form (x) shall be selected by the Issuers and
(y) shall, in the case of a Shelf Registration, be available for the sale of the
Registrable Securities by the selling Holders thereof and (z) shall comply as to
form in all material respects with the requirements of the applicable form and
include all financial statements required by the SEC to be filed therewith, and
use its commercially reasonable efforts to cause such Registration Statement to
become effective and remain effective in accordance with Section 2 hereof;

(b) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement effective for the applicable period and, except for such periods as to
which Additional Interest does not accrue pursuant to Section 2(g) hereof, cause
each Prospectus to be supplemented by any prospectus supplement required by
applicable law and, as so supplemented, to be filed pursuant to Rule 424 under
the 1933 Act; to keep each Prospectus current during the period described under
Section 4(3) and Rule 174 under the 1933 Act that is applicable to transactions
by brokers or dealers with respect to the Registrable Securities or Exchange
Securities.

(c) in the case of a Shelf Registration, furnish to each Holder of Registrable
Securities, to counsel for the Holders and to each Underwriter of an
Underwritten Offering of Registrable Securities, if any, without charge, as many
copies of each Prospectus, including each preliminary Prospectus, and any
amendment or supplement thereto and such other documents as such Holder or
Underwriter may reasonably request, in order to facilitate the public sale or
other disposition of the Registrable Securities; and the Issuers consent to the
use of such Prospectus and any amendment or supplement thereto in accordance
with applicable law by each of the selling Holders of Registrable Securities and
any such Underwriters in connection with the offering and sale of the
Registrable Securities covered by and in the manner described in such Prospectus
or any amendment or supplement thereto in accordance with applicable law;

(d) use its commercially reasonable efforts to register or qualify the
Registrable Securities under all applicable state securities or “blue sky” laws
of such jurisdictions as any Holder of Registrable Securities covered by a
Registration Statement shall reasonably request in writing by the time the
applicable Registration Statement is declared effective by the SEC, to cooperate
with such Holders in connection with any filings required to be made with the
Financial Industry Regulatory Authority and do any

 

-11-



--------------------------------------------------------------------------------

and all other acts and things which may be reasonably necessary or advisable to
enable such Holder to consummate the disposition in each such jurisdiction of
such Registrable Securities owned by such Holder; provided, however, that no
Issuer shall be required to (i) qualify as a foreign corporation or as a dealer
in securities in any jurisdiction where it would not otherwise be required to
qualify but for this Section 3(d), (ii) file any general consent to service of
process or (iii) subject itself to taxation in any such jurisdiction if it is
not so subject;

(e) in the case of a Shelf Registration, notify each Holder of Registrable
Securities and counsel for the Holders promptly and, if requested by any such
Holder or counsel, confirm such advice in writing (i) when a Registration
Statement has become effective and when any post-effective amendment thereto has
been filed and becomes effective, (ii) of any request by the SEC or any state
securities authority for amendments and supplements to a Registration Statement
and Prospectus or for additional information after the Registration Statement
has become effective, (iii) of the issuance by the SEC or any state securities
authority of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, of the issuance
by the SEC or any state securities authority of a notification of objection to
the use of the form on which the Shelf Registration Statement has been filed,
and of the happening of any event that causes the Company to become an
“ineligible issuer,” as defined in SEC Rule 405, (iv) if, between the effective
date of a Registration Statement and the closing of any sale of Registrable
Securities covered thereby, the representations and warranties of the Issuers
contained in any underwriting agreement, securities sales agreement or other
similar agreement, if any, relating to the offering cease to be true and correct
in all material respects or if the Issuers receive any notification with respect
to the suspension of the qualification of the Registrable Securities for sale in
any jurisdiction or the initiation of any proceeding for such purpose, (v) of
the happening of any event during the period a Shelf Registration Statement is
effective which makes any statement made in such Registration Statement or the
related Prospectus untrue in any material respect or which requires the making
of any changes in such Registration Statement or Prospectus in order to make the
statements therein not misleading and (vi) of any determination by the Issuers
that a post-effective amendment to a Registration Statement would be appropriate
except, in the case of clauses (iv), (v) and (vi), with respect to any event,
development or transaction permitted to be kept confidential without the accrual
of Additional Interest under Section 2(g) hereof, the Issuers shall not be
required to describe such event, development or transaction in the written
notice provided;

(f) make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement at the earliest
possible moment and provide immediate notice to each Holder of the withdrawal of
any such order;

(g) in the case of a Shelf Registration, furnish to each Holder of Registrable
Securities, without charge, at least one conformed copy of each Registration
Statement and any post-effective amendment thereto (without documents
incorporated therein by reference or exhibits thereto, unless requested). The
Issuers shall not, without the prior consent of the Purchasers, make any offer
relating to the Securities or the Exchange Securities that would constitute a
“free-writing prospectus,” as defined in SEC Rule 405;

 

-12-



--------------------------------------------------------------------------------

(h) in the case of a Shelf Registration, cooperate with the selling Holders of
Registrable Securities to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends and enable such Registrable Securities to be in such
denominations (consistent with the provisions of the Indenture) and registered
in such names as the selling Holders may reasonably request at least one
business day prior to the closing of any sale of Registrable Securities;

(i) in the case of a Shelf Registration, upon the occurrence of any event
contemplated by Section 3(e)(v) hereof, as promptly as practicable prepare and
file with the SEC a supplement or post-effective amendment to a Registration
Statement or the related Prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Securities, such Prospectus will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; the Company agrees to notify the Holders,
and confirm such notice in writing, to suspend use of the Prospectus as promptly
as practicable after the occurrence of such an event, and the Holders hereby
agree to suspend use of the Prospectus until the Company has amended or
supplemented the Prospectus to correct such misstatement or omission and
expressly agree to maintain the information contained in such notice
confidential (except that such information may be disclosed to its counsel)
until it has been publicly disclosed by the Company; notwithstanding the
foregoing, the Company shall not be required to amend or supplement a
Registration Statement, any related Prospectus or any document incorporated or
deemed to be incorporated therein by reference if (i) an event occurs and is
continuing as a result of which the Shelf Registration, any related Prospectus
or any document incorporated or deemed to be incorporated therein by reference,
would, in the Issuers’ good faith judgment, contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein not misleading (with respect to such a Prospectus only, in
light of the circumstances under which they were made), and (ii) (a) the Company
determines in its good faith judgment that the disclosure of such event at such
time would have a material adverse effect on the business, operations or
prospects of the Issuers, or (b) the disclosure otherwise relates to a pending
material business transaction that has not yet been publicly disclosed;

(j) in the case of a Shelf Registration Statement, a reasonable time prior to
the filing of any Registration Statement, any Prospectus, any amendment to a
Registration Statement or amendment or supplement to a Prospectus or any
document which is to be incorporated by reference into a Registration Statement
or a Prospectus after initial filing of a Registration Statement, provide copies
of such document to, the Holders and their counsel and make such of the
representatives of the Issuers as shall be reasonably requested by the Holders
or their counsel available for discussion of such document, and

 

-13-



--------------------------------------------------------------------------------

shall not at any time file or make any amendment to the Registration Statement,
any Prospectus or any amendment of or supplement to a Registration Statement or
a Prospectus or any document which is to be incorporated by reference into a
Registration Statement or a Prospectus, of which the Holders and their counsel
shall not have previously been advised and furnished a copy or to which the
Holders or their counsel shall reasonably object on a timely basis, except for
any Registration Statement or amendment thereto or related Prospectus or
supplement thereto (a copy of which has been previously furnished as provided in
the preceding sentence) which counsel to the Company has advised the Issuers in
writing is required to be filed in order to comply with applicable law;

(k) obtain a CUSIP number for all Exchange Securities or Registrable Securities,
as the case may be, not later than the effective date of a Registration
Statement;

(l) cause the Indenture to be qualified under the Trust Indenture Act of 1939,
as amended (the “TIA”), in connection with the registration of the Exchange
Securities or Registrable Securities, as the case may be, cooperate with the
Trustee and the Holders to effect such changes to the Indenture as may be
required for the Indenture to be so qualified in accordance with the terms of
the TIA and execute, and use their commercially reasonable efforts to cause the
Trustee to execute, all documents as may be required to effect such changes and
all other forms and documents required to be filed with the SEC to enable the
Indenture to be so qualified in a timely manner;

(m) in the case of a Shelf Registration, make available for inspection upon
written request by a representative of the Holders of the Registrable
Securities, any Underwriter participating in any disposition pursuant to such
Shelf Registration Statement, and attorneys and accountants designated by the
Holders, at reasonable times and in a reasonable manner, all pertinent financial
and other records, pertinent documents and properties of the Issuers as shall be
reasonably necessary to enable them to exercise any applicable due diligence
responsibilities, and cause the respective officers, directors and employees of
the Issuers to supply all information reasonably requested by any such
representative, Underwriter, attorney or accountant in connection with their due
diligence responsibilities under a Shelf Registration Statement provided, that
each such representative, Underwriter, attorney or accountant shall agree in
writing that it will keep such information confidential and that it will not
disclose any of the information that the Company determines, in good faith, to
be confidential and notifies them in writing are confidential unless (i) the
disclosure of such information is necessary to avoid or correct a material
misstatement or material omission in such Registration Statement or Prospectus,
(ii) the release of such information is ordered pursuant to a subpoena or other
order from a court of competent jurisdiction, or (iii) the information in has
been made generally available to the public other than by any of such persons or
its Affiliates; provided, however, that prior notice shall be provided as soon
as practicable to the Company of the potential disclosure of any information by
such person pursuant to clause (i) or (ii) of this sentence in order to permit
the Company to obtain a protective order (or waive the provisions of this
paragraph (m));

 

-14-



--------------------------------------------------------------------------------

(n) if reasonably requested by any Holder of Registrable Securities covered by a
Registration Statement, (i) promptly incorporate in a Prospectus supplement or
post-effective amendment such information with respect to such Holder as such
Holder reasonably requests to be included therein and (ii) make all required
filings of such Prospectus supplement or such post-effective amendment as soon
as the Company has received notification of the matters to be incorporated in
such filing;

(o) in the case of an Underwritten Offering pursuant to a Shelf Registration,
enter into such customary agreements and take all such other actions in
connection therewith (including those requested by the Holders of a majority of
the Registrable Securities being sold) in order to expedite or facilitate the
disposition of such Registrable Securities and in such connection, (i) to the
extent possible, make such representations and warranties to the Holders and any
Underwriters of such Registrable Securities with respect to the business of the
Issuers and their respective subsidiaries, the Registration Statement,
Prospectus and documents incorporated by reference or deemed incorporated by
reference, if any, in each case, in form, substance and scope as are customarily
made by issuers to underwriters in underwritten offerings and confirm the same
in writing if and when requested, (ii) obtain opinions of counsel to the Issuers
(which counsel and opinions, in form, scope and substance, shall be reasonably
satisfactory to the Holders and such Underwriters and their respective counsel)
addressed to each selling Holder and Underwriter of Registrable Securities,
covering the matters customarily covered in opinions requested in underwritten
offerings, (iii) obtain “cold comfort” letters from the independent certified
public accountants of the Issuers (and, if necessary, any other certified public
accountant of any subsidiary of the Company, or of any business acquired by any
of the Issuers for which financial statements and financial data are or are
required to be included in the Registration Statement) addressed to each selling
Holder and Underwriter of Registrable Securities, such letters to be in
customary form and covering matters of the type customarily covered in “cold
comfort” letters in connection with underwritten offerings, (iv) if an
underwriting agreement is entered into, include in such underwriting agreement
indemnification provisions and procedures no less favorable to the selling
Holders and underwriters, if any, than those set forth in Section 5 hereof (or
such other provisions and procedures acceptable to Holders of a majority in
aggregate principal amount of Registrable Securities covered by such
Registration Statement and the underwriters (if any), and (v) deliver such
documents and certificates as may be reasonably requested by the Underwriters,
and which are customarily delivered in underwritten offerings, to evidence the
continued validity of the representations and warranties of the Issuers made
pursuant to clause (i) above and to evidence compliance with any customary
conditions contained in an underwriting agreement; and

(p) in the case of a Shelf Registration pursuant to Section 2(b)(iii), cause to
be delivered a “cold comfort” letter with respect to the Prospectus in the form
existing on the last Exchange Date and with respect to each subsequent amendment
or supplement, if any, effected during the period ending on the 180th day
following the last Exchange Date (as such period may be extended pursuant to the
penultimate paragraph of Section 3 of this Agreement).

 

-15-



--------------------------------------------------------------------------------

In the case of a Shelf Registration Statement, the Company may require each
Holder of Registrable Securities to furnish to the Company such information
regarding the Holder and the proposed distribution by such Holder of such
Registrable Securities as the Company may from time to time reasonably request
in writing. The Company may exclude from such registration the Registrable
Securities of any seller so long as such seller fails to furnish such
information within a reasonable time after receiving such request. Each seller
as to which any Shelf Registration is being effected agrees to furnish promptly
to the Company all information required to be disclosed in order to make the
information previously furnished to the Company by such seller not materially
misleading.

In the case of a Shelf Registration Statement, each Holder agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 3(e)(v) hereof, such Holder will forthwith discontinue
disposition of Registrable Securities pursuant to a Registration Statement until
such Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 3(i) hereof, and, if so directed by the Company, such
Holder will deliver to the Company (at its expense) all copies in its
possession, other than permanent file copies then in such Holder’s possession,
of the Prospectus covering such Registrable Securities current at the time of
receipt of such notice. If the Company shall give any such notice to suspend the
disposition of Registrable Securities pursuant to a Registration Statement, the
Company shall extend the period during which the Registration Statement shall be
maintained effective pursuant to this Agreement by the number of days during the
period from and including the date of the giving of such notice to and including
the date when the Holders shall have received copies of the supplemented or
amended Prospectus necessary to resume such dispositions.

The Holders of Registrable Securities covered by a Shelf Registration Statement
who desire to do so may sell such Registrable Securities in an Underwritten
Offering. In any such Underwritten Offering, the investment banker or investment
bankers and manager or managers (the “Underwriters”) that will administer the
offering will be selected by the Majority Holders of the Registrable Securities
included in such offering.

 

  4. Participation of Broker-Dealers in Exchange Offer.

(a) The Staff of the SEC has taken the position that any broker-dealer that
receives Exchange Securities for its own account in the Exchange Offer in
exchange for Securities that were acquired by such broker-dealer as a result of
market-making or other trading activities (a “Participating Broker-Dealer”), may
be deemed to be an “underwriter” within the meaning of the 1933 Act and must
deliver a prospectus meeting the requirements of the 1933 Act in connection with
any resale of such Exchange Securities.

 

-16-



--------------------------------------------------------------------------------

The Issuers understand that it is the Staff’s position that if the Prospectus
contained in the Exchange Offer Registration Statement includes a plan of
distribution containing a statement to the above effect and the means by which
Participating Broker-Dealers may resell the Exchange Securities, without naming
the Participating Broker-Dealers or specifying the amount of Exchange Securities
owned by them, such Prospectus may be delivered by Participating Broker-Dealers
to satisfy their prospectus delivery obligation under the 1933 Act in connection
with resales of Exchange Securities for their own accounts, so long as the
Prospectus otherwise meets the requirements of the 1933 Act.

(b) In light of the above, notwithstanding the other provisions of this
Agreement, the Issuers agree that the provisions of this Agreement as they
relate to a Shelf Registration shall also apply to an Exchange Offer
Registration to the extent, and with such reasonable modifications thereto as
may be, reasonably requested by one or more Participating Broker-Dealers as
provided in clause (ii) below, in order to expedite or facilitate the
disposition of any Exchange Securities by Participating Broker-Dealers
consistent with the positions of the Staff recited in Section 4(a) above;
provided that:

(i) the Issuers shall not be required to amend or supplement the Prospectus
contained in the Exchange Offer Registration Statement, as would otherwise be
contemplated by Section 3(i), for a period exceeding 180 days after the last
Exchange Date (as such period may be extended pursuant to the penultimate
paragraph of Section 3 of this Agreement) and Participating Broker-Dealers shall
not be authorized by the Issuers to deliver and shall not deliver such
Prospectus after such period in connection with the resales contemplated by this
Section 4; and

(ii) the application of the Shelf Registration procedures set forth in Section 3
of this Agreement to an Exchange Offer Registration, to the extent not required
by the positions of the Staff of the SEC or the 1933 Act and the rules and
regulations thereunder, will be in conformity with the reasonable request in
writing to the Issuers by one or more broker-dealers who certify to the Issuers
in writing that they anticipate that they will be Participating Broker-Dealers;
and provided further that, in connection with such application of the Shelf
Registration procedures set forth in Section 3 to an Exchange Offer
Registration, the Issuers shall be obligated (x) to deal only with one entity
representing the Participating Broker-Dealers, which shall be Credit Suisse
Securities (USA) LLC unless it elects not to act as such representative and
(y) to pay the fees and expenses of only one counsel representing the
Participating Broker-Dealers.

 

  5. Indemnification.

(a) The Issuers agree, jointly and severally, to indemnify and hold harmless
each Holder of the Securities, any Participating Broker-Dealer and each person,
if any, who controls such Holder or such Participating Broker-Dealer within the
meaning of the Securities Act or the Exchange Act (each Holder, any
Participating Broker-Dealer and such controlling persons are referred to
collectively as the “Indemnified Parties”) from

 

-17-



--------------------------------------------------------------------------------

and against any losses, claims, damages or liabilities, joint or several, or any
actions in respect thereof (including, but not limited to, any losses, claims,
damages, liabilities or actions relating to purchases and sales of the
Securities) to which each Indemnified Party may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such losses, claims,
damages, liabilities or actions arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in a
Registration Statement or prospectus or in any amendment or supplement thereto
or in any preliminary prospectus or “issuer free writing prospectus,” as defined
in Commission Rule 433 (“Issuer FWP”) relating to a Shelf Registration, or arise
out of, or are based upon, the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and shall reimburse, as incurred, the Indemnified
Parties for any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action in respect thereof; provided, however, that the Issuers
shall not be liable in any such case to the extent that such loss, claim, damage
or liability arises out of or is based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in a Registration
Statement or prospectus or in any amendment or supplement thereto or in any
preliminary prospectus or Issuer FWP relating to a Shelf Registration in
reliance upon and in conformity with written information pertaining to such
Holder and furnished to the Issuers by or on behalf of such Holder specifically
for inclusion therein; provided further, however, that this indemnity agreement
will be in addition to any liability which the Company may otherwise have to
such Indemnified Party. The Issuers shall also indemnify underwriters, their
officers and directors and each person who controls such underwriters within the
meaning of the Securities Act or the Exchange Act to the same extent as provided
above with respect to the indemnification of the Holders of the Securities if
requested by such Holders.

(b) Each Holder, severally and not jointly, will indemnify and hold harmless the
Issuers and each person, if any, who controls an Issuer within the meaning of
the Securities Act or the Exchange Act from and against any losses, claims,
damages or liabilities or any actions in respect thereof, to which the Issuers
or any such controlling person may become subject under the Securities Act, the
Exchange Act or otherwise, insofar as such losses, claims, damages, liabilities
or actions arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in a Registration Statement or prospectus
or in any amendment or supplement thereto or in any preliminary prospectus or
Issuer FWP relating to a Shelf Registration, or arise out of or are based upon
the omission or alleged omission to state therein a material fact necessary to
make the statements therein not misleading, but in each case only to the extent
that the untrue statement or omission or alleged untrue statement or omission
was made in reliance upon and in conformity with written information pertaining
to such Holder and furnished to the Issuers by or on behalf of such Holder
specifically for inclusion therein; and, subject to the limitation set forth
immediately preceding this clause, shall reimburse, as incurred, the Issuers for
any legal or other expenses reasonably incurred by the Issuers or any such
controlling person in connection with investigating or defending any loss,
claim, damage, liability or action in respect thereof. This indemnity agreement
will be in addition to any liability which such Holder may otherwise have to the
Issuers or any of their respective controlling persons.

 

-18-



--------------------------------------------------------------------------------

(c) Promptly after receipt by an indemnified party under this Section 5 of
notice of the commencement of any action or proceeding (including a governmental
investigation), such indemnified party will, if a claim in respect thereof is to
be made against the indemnifying party under this Section 5, notify the
indemnifying party of the commencement thereof; but the omission so to notify
the indemnifying party will not, in any event, relieve the indemnifying party
from any obligations to any indemnified party other than the indemnification
obligation provided in paragraph (a) or (b) above. In case any such action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent that it may wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party (who shall not, except with the consent
of the indemnified party, be counsel to the indemnifying party), and after
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof the indemnifying party will not be liable to such
indemnified party under this Section 5 for any legal or other expenses, other
than reasonable costs of investigation, subsequently incurred by such
indemnified party in connection with the defense thereof. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such settlement includes an
unconditional release of such indemnified party from all liability on any claims
that are the subject matter of such action, and does not include a statement as
to or an admission of fault, culpability or a failure to act by or on behalf of
any indemnified party.

(d) If the indemnification provided for in this Section 5 is unavailable or
insufficient to hold harmless an indemnified party under subsections (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to in subsection (a) or
(b) above (i) in such proportion as is appropriate to reflect the relative
benefits received by the indemnifying party or parties on the one hand and the
indemnified party on the other from the exchange of the Registrable Securities,
pursuant to the Exchange Offer, or (ii) if the allocation provided by the
foregoing clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the indemnifying party or parties on
the one hand and the indemnified party on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof) as well as any other relevant
equitable considerations. The relative fault of the parties shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Issuers on the one hand or
such Holder or such other

 

-19-



--------------------------------------------------------------------------------

indemnified party, as the case may be, on the other, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The amount paid by an indemnified party as a result
of the losses, claims, damages or liabilities referred to in the first sentence
of this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any action or claim which is the subject of this subsection (d).
Notwithstanding any other provision of this Section 5(d), the Holders of the
Registrable Securities or Exchange Securities shall not be required to
contribute any amount in excess of the amount by which the net proceeds received
by such Holders from the sale of the Registrable Securities or Exchange
Securities pursuant to a Registration Statement exceeds the amount of damages
which such Holders have otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this paragraph (d),
each person, if any, who controls such indemnified party within the meaning of
the Securities Act or the Exchange Act shall have the same rights to
contribution as such indemnified party and each person, if any, who controls an
Issuer within the meaning of the Securities Act or the Exchange Act shall have
the same rights to contribution as the Issuers.

(e) The agreements contained in this Section 5 shall survive the sale of the
Registrable Securities or Exchange Securities pursuant to a Registration
Statement and shall remain in full force and effect, regardless of any
termination or cancellation of this Agreement or any investigation made by or on
behalf of any indemnified party.

 

  6. Miscellaneous.

(a) No Inconsistent Agreements. None of the Issuers has entered into, and on or
after the date of this Agreement will not enter into, any agreement which is
inconsistent with the rights granted to the Holders of Registrable Securities in
this Agreement or otherwise conflicts with the provisions hereof. The rights
granted to the Holders hereunder do not in any way conflict with and are not
inconsistent with the rights granted to the holders of the Company’s other
issued and outstanding securities under any such agreements.

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Issuers have obtained the written consent of Holders of at least a
majority in aggregate principal amount of the outstanding Registrable Securities
affected by such amendment, modification, supplement, waiver or consent;
provided, however, that no amendment, modification, supplement, waiver or
consent to any departure from the provisions of Section 5 hereof shall be
effective as against any Holder of Registrable Securities unless consented to in
writing by such Holder. Notwithstanding the foregoing, a waiver or

 

-20-



--------------------------------------------------------------------------------

consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of Holders of Registrable Securities whose
securities are being sold pursuant to a Registration Statement and that does not
directly or indirectly affect, impair, limit or compromise the rights of other
Holders of Registrable Securities may be given by Holders of at least a majority
in aggregate principal amount of the Registrable Securities being sold pursuant
to such Registration Statement.

(c) Notices. All communications hereunder will be in writing and, if sent to the
Initial Purchaser will be mailed, delivered, telegraphed or sent by facsimile
and confirmed to Credit Suisse Securities (USA) LLC, Eleven Madison Avenue, New
York, NY 10010-3629, Attention: Transactions Advisory Group, or, if sent to the
Issuers, will be mailed, delivered, telegraphed or sent by facsimile and
confirmed to them at Quality Distribution, LLC, 4041 Park Oaks Boulevard, Suite
200, Tampa, FL 33610, Attention: Chief Financial Officer; provided, however,
that any notice to the Initial Purchaser pursuant to Section 7 will be mailed,
delivered, telegraphed or sent by facsimile and confirmed to such Initial
Purchaser.

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Indenture. If any transferee of any Holder shall acquire
Registrable Securities, in any manner, whether by operation of law or otherwise,
such Registrable Securities shall be held subject to all of the terms of this
Agreement, and by taking and holding such Registrable Securities such Person
shall be conclusively deemed to have agreed to be bound by and to perform all of
the terms and provisions of this Agreement and such Person shall be entitled to
receive the benefits hereof. The Trustee (in its capacity as Trustee under the
Indenture or acting on behalf of the Holders pursuant to this Agreement) shall
have no liability or obligation to either (i) the Issuers with respect to any
failure by a Holder to comply with, or any breach by any Holder of, any of the
obligations of such Holder under this Agreement or (ii) any Holder with respect
to any failure by the Issuers to comply with, or any breach by the Issuers of,
any of the obligations of the Issuers under this Agreement.

(e) Entire Agreement. This Agreement contains the entire agreement among the
parties hereto with respect to the subject matter hereof and supersedes and
replaces all other prior agreements, written or oral, among the parties hereto
with respect to the subject matter hereof.

(f) Third Party Beneficiary. The Holders shall be third party beneficiaries to
the agreements made hereunder between the Issuers, on the one hand, and the
Trustee, on the other hand, and shall have the right to enforce such agreements
directly to the extent it deems such enforcement necessary or advisable to
protect its rights or the rights of Holders hereunder.

 

-21-



--------------------------------------------------------------------------------

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(i) Governing Law. The internal laws of the State of New York shall govern the
enforceability and validity of this Agreement, the construction of its terms and
the interpretation of the rights and duties of the parties hereto without giving
effect to conflicts of laws, rules or principles.

(j) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

 

-22-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

QUALITY DISTRIBUTION, LLC By:  

/s/ TIMOTHY B. PAGE

Name:   Timothy B. Page Title:   Senior Vice President and Chief Financial
Officer QD CAPITAL CORPORATION By:  

/s/ TIMOTHY B. PAGE

Name:   Timothy B. Page Title:   Senior Vice President and Chief Financial
Officer QUALITY DISTRIBUTION, INC. By:  

/s/ TIMOTHY B. PAGE

Name:   Timothy B. Page Title:   Senior Vice President and Chief Financial
Officer

AMERICAN TRANSINSURANCE GROUP, INC.

CHEMICAL LEAMAN CORPORATION

ENVIROPOWER, INC.

FLEET TRANSPORT COMPANY, INC.

MEXICO INVESTMENTS, INC.

POWER PURCHASING, INC.

QUALITY CARRIERS, INC.

QSI SERVICES, INC.

By:  

/s/ TIMOTHY B. PAGE

Name:   Timothy B. Page Title:   Senior Vice President and Chief Financial
Officer

 

-23-



--------------------------------------------------------------------------------

QUALA SYSTEMS, INC.

TRANSPLASTICS, INC.

By:  

/s/ TIMOTHY B. PAGE

Name:   Timothy B. Page Title:   Senior Vice President and Chief Financial
Officer MTL OF NEVADA By:  

/s/ TIMOTHY B. PAGE

Name:   Timothy B. Page Title:   Senior Vice President and Chief Financial
Officer BOASSO AMERICA CORPORATION By:  

/s/ TIMOTHY B. PAGE

Name:   Timothy B. Page Title:   Senior Vice President

 

-24-



--------------------------------------------------------------------------------

CREDIT SUISSE SECURITIES (USA) LLC By:  

/s/ PAUL A. MEYER

Name:   Paul A. Meyer Title:   Director

 

-25-



--------------------------------------------------------------------------------

EXECUTION COPY

ANNEX I

LIST OF GUARANTORS

Quality Distribution, Inc.

American Transinsurance Group, Inc.

Chemical Leaman Corporation

EnviroPower, Inc.

Fleet Transport Company, Inc.

Mexico Investments, Inc.

MTL of Nevada

Power Purchasing, Inc.

QSI Services, Inc.

Quala Carriers, Inc.

Quala Systems, Inc.

TransPlastics, Inc.

Boasso America Corporation